Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Applicant’s claim for the benefit of a prior-filed application, provisional application 62/330,002, filed on April 29, 2016, and PCT application PCT/US17/30364, filed on May 1, 2017, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Accordingly, the effective priority date of the instant application is granted as April 29, 2016.


Amendments
         Applicant's response and amendments, filed February 5, 2021 to the prior Office Action, is acknowledged.  Applicant has amended claims 64 and 69-70 and cancelled claims 1-63, 65, and 67-68.
Claims 64, 66, and 69-76 are currently under examination and the subject matter of the present Office Action.


Information Disclosure Statement
The Information Disclosure Statements filed on February 5, 2021 have been received and considered herein.

Specification

Sequence compliance
37 CFR 1.821(d) states: "[w]here the description or claims of a patent application discuss a sequence that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by "SEQ ID NO:" in the text of the description of claims, even if the sequence is also embedded in the text or the description or claims of the patent application. 

The disclosure is objected to for the following reason: this application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 because sequences are set forth in the specification that lack sequence identifiers. 
Applicant’s attention is drawn, in particular, to the following locations in the instant specification:
failure to provide corresponding SEQ ID NO’s for the various insertion peptide sequences disclosed (para [130]-[133]).
Applicants are required to comply with all of the requirements of 37 CFR 1.821 - 1.825. Any response to this office action that fails to meet all of these requirements will be considered non-responsive. 
37 CFR 1.821(f) states that in addition to the paper copy required by paragraph (c) of this section and the computer readable form required by paragraph (e) of this section, a statement that the content of the paper and computer readable copies are the same must be submitted with the computer readable form, e.g., a statement that "the information recorded in computer readable form is identical to the written sequence listing."
Note that if the SEQ.txt file was received via EFSWeb and the text file meets the requirements for the paper copy and CRF, no statement is required.

Response to Arguments (112(b))
The prior rejection of claim(s) 68-70 under 35 U.S.C. 112(b) as being indefinite is withdrawn in light of 1) Applicant’s cancellation of claim 68 and 2) Applicant’s amendment to claims 69-70 altering the phrase “at least about” to “at least”, which Examiner finds persuasive.  Therefore, the rejection has been withdrawn.  

Response to Arguments (112(a))
Applicant argues that the 112(a) rejection is flawed because the Specification in light of the prior art adequately provides written description for subjects having ocular disorders with concentrations of antibodies of about .46 mg/ml to 1.85 mg/ml in the vitreous (Remarks, p. 4, last para – p. 5, first para).  Applicant cites Probst et al. to provide support that the prior art had already disclosed patient populations having uveitis and diabetes mellitus with IgG concentrations of .9 g/L and .3 g/L, respectively, in the vitreous (Remarks, p. 5, first para).
Applicant’s argument has been fully considered, but it is not persuasive.
While Probst provides support that patients with uveitis and diabetes mellitus had IgG concentrations of .9 g/L and .3 g/L, respectively, in the vitreous, it should be noted that claim 64, the independent claim, claims patients having ocular disorders or diseases with concentrations of antibodies of about .46 mg/ml to 1.85 mg/ml in the vitreous.  While Applicant has ostensibly provided adequate written description for subjects with uveitis and diabetes mellitus, which are particular species of ocular disease, having antibodies within the claimed range, Applicant has not provided support for the full genus of “ocular disease or disorder” wherein patients have antibody concentrations in the vitreous corresponding to the claimed range per claim 64.  Therefore, the Specification, in light of the prior art, does not provide adequate written description for the full genus of ocular diseases and disorders wherein patients have antibody concentrations in the vitreous falling within the claimed range.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 64, 66, 69-73, and 75-76 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 64 reads “a method for treating an ocular disease or disorder…wherein the subject has antibodies at a concentration between about 0.46 mg/mL to about 1.85 mg/mL in the vitreous of the eye”.  The Specification, however, does not reasonably describe a genus of ocular diseases or disorders wherein subjects have “antibodies at a concentration between about 0.46 mg/mL to about 1.85 mg/mL in the vitreous of the eye”, and there is no evidence that the generically recited ocular disease or disorder inherently contains this characteristic.  That is, while the Specification may describe a subject having a particular species of ocular disease or disorder wherein antibodies comprise the relevant concentrations in the vitreous of an eye, the Specification does not adequately describe a full genus of 
Furthermore, claim 72 limits claim 64 to specific species of ocular disorders, namely “glaucoma, retinitis pigmentosa, macular degeneration, retinoschisis, Leber's Congenital Amaurosis, diabetic retinopathy, achromotopsia, or color blindness”, claim 73 further limits claim 72 to a single species of ocular disorder, namely “macular degeneration”, and claim 75 further limits claim 72 to a single species of ocular disorder, namely “dry macular degeneration”.  The Specification, however, does not reasonably describe any of the listed species of ocular diseases or disorders of claims 72-73 and 75 wherein the subjects have “antibodies at a concentration between about 0.46 mg/mL to about 1.85 mg/mL in the vitreous of the eye”, and there is no evidence that any of the recited species of ocular disease or disorder inherently contains this characteristic.  That is, while the Specification may generically state that an ocular disease or disorder may comprise the relevant concentrations in the vitreous of an eye, the Specification does not adequately describe any of the specifically listed species of ocular disorders or diseases in claims 72-73 and 75, which include glaucoma, retinitis pigmentosa, macular degeneration (which encompasses dry macular degeneration), retinoschisis, Leber' s Congenital Amaurosis, diabetic retinopathy, achromotopsia, or color blindness, wherein antibodies comprise the relevant concentration in the vitreous of an eye, and there is no evidence that any of the listed species of ocular diseases or disorders comprises the relevant characteristic.  The claim, therefore, lacks adequate written description because the Specification fails to provide evidence that any of the specific ocular disease or disorders contains the relevant characteristic.
The Specification teaches a working embodiment in which African green monkeys were  intravitreally administered concentrations of neutralizing antibodies ranging from .46 mg/ml to 1.85  enormous genus of ocular disease or disorder, never mind the generically-recited ocular diseases or disorders, which will necessarily have the recited concentrations of antibodies.  The Specification also lacks a teaching of any of the species of claims 72-73 and 75 that will necessarily have the recited concentration of antibodies.  In fact, the only example of subjects having the relevant range of antibodies in the vitreous were subjects engineered in a laboratory environment to have said range.
 Probst et al. ("Intraocular and plasma levels of cellular fibronectin in patients with uveitis and diabetes mellitus", 2004, British Journal of Ophthalmology 88, p. 667-672), which Applicant provides in the IDS, teaches that patients having macular degenerative diseases caused by diabetic retinopathy and uveitis have IgG concentrations in intraocular fluid of .4 g/L and .9 g/L, respectively (p. 671, Table 6), and Applicant states in his remarks that these values are “comparable to the instant claims, which refer to the concentration of IgG in the vitreous using mg/mL” (Remarks, p. 6, para 2).  While there is support in Probst for patients with ocular disorders having IgG concentrations in intraocular fluid of .4 g/L and .9 g/L (p. 671, Table 6), however, these patients have particular ocular diseases or disorders, namely wet macular degeneration caused by uveitis and diabetic retinopathy.  Probst does not teach that a full genus of ocular diseases or disorders will have the relevant concentrations, and there is no indication that other ocular diseases or disorders (i.e., other species) beyond what is recited by Probst will have this relevant functional characteristic.  Probst, therefore, does not provide adequate description for a full range of ocular diseases or disorders having this relevant characteristic or the specific species of ocular disorders in claims 72-73 and 75 besides wet macular degeneration caused by uveitis and diabetic retinopathy.
Current Eye Research 32(6), p. 501-509) describes antibodies that develop into the aqueous humor of the eye as a result of glaucoma (abstract).  Joachim teaches that the aqueous humor will contain IgG (Fig. 1; p. 504, col 2, para 3-4).  While Joachim indicates the presence of such antibodies as a result of glaucoma, however, Joachim does not teach that IgG will be present in the vitreous at a range of between 0.46-1.85 mg/ml.  Joachim, therefore, does not reasonably describe patients/primates with glaucoma having the relevant range of antibody concentrations, and there is no indication in the prior art that such a patient population exists.
Nobl et al. ("Proteomics of vitreous in neovascular age-related macular degeneration", epub 01/2016, Experimental Eye Research 146, p. 107-117) describes the proteome of the vitreous in subjects having age-related macular degeneration (abstract), including patients with dry macular degeneration (p. 108, col 1, para 5 – “The studied groups included choroidal neovascularization without signs of bleeding…”).  Nobl teaches certain specific proteins that will be found in the vitreous of such subjects (Table 3).  Nobl, however, does not teach any specific concentration of antibody that will be present in the vitreous having the relevant range, and therefore Nobl does not adequately describe a subject with dry macular degeneration having neutralizing antibodies at a range of between 0.46-1.85 mg/ml.
	Furthermore, with regard to the other species of ocular disorder listed in claim 72, i.e., retinitis pigmentosa, retinoschisis, Leber's Congenital Amaurosis, achromotopsia, and color blindness, the art appears to be silent regarding the concentration of antibodies in the vitreous of patients having those disorders.  Therefore, Applicant lacks adequate written description in view of the prior art for a patient/subject having one of those disorders wherein the concentration of antibodies is from .46 mg/ml to 1.86 mg/ml.


Response to Arguments (102)
The prior rejection of claim(s) 64, 65, 67-69, 71-73, and 76 under 35 U.S.C. 102 as being anticipated by Lukason et al. ("Inhibition of Choroidal Neovascularization in a Nonhuman Primate Model by lntravitreal Administration of an AAV2 Vector Expressing a Novel Anti-VEGF Molecule", Molecular Therapy 19(2), 2011) is withdrawn in light of Applicant’s amendments specifying that the amount of rAAV administered to the eye is “at least 1x1011 vg”, which Lukason does not teach, and therefore Examiner finds the argument persuasive.  Therefore, the rejection has been withdrawn.  

The prior rejection of claim(s) 64, 65, 67-69, 72-73, and 75 under 35 U.S.C. 102 as being anticipated Marangoni et al. ("Preclinical Safety Evaluation of a Recombinant AAV8 Vector for X-Linked Retinoschisis After lntravitreal Administration in Rabbits", Human Gene Therapy Clinical Development 25, 2014) is withdrawn in light of Applicant’s amendments specifying that the subject to which the rAAV is administered is a “primate”, which Marangoni does not reasonably teach, and therefore Examiner finds the argument persuasive.  Therefore, the rejection has been withdrawn.  

Response to Arguments (103)
The prior rejection of claim(s) 66 under 35 U.S.C. 103 as being obvious over Marangoni et al. ("Preclinical Safety Evaluation of a Recombinant AAV8 Vector for X-Linked Retinoschisis After lntravitreal Administration in Rabbits", Human Gene Therapy Clinical Development 25, 2014), in view of Schaffer et al. (WIPO Pat. App. 2012/145601 A2), is withdrawn in light of Applicant’s amendments specifying that the subject to which the rAAV is administered is a “primate”, which Marangoni does not reasonably 

The prior rejection of claim(s) 70 under 35 U.S.C. 103 as being obvious over Marangoni et al. ("Preclinical Safety Evaluation of a Recombinant AAV8 Vector for X-Linked Retinoschisis After lntravitreal Administration in Rabbits", Human Gene Therapy Clinical Development 25, 2014), in view of Kotterman et al. ("Antibody neutralization poses a barrier to intravitreal adenoassociated viral vector gene delivery to non-human primates", Gene Therapy 22, 2014) and Manno et al. ("Successful transduction of liver in hemophilia by AAV-Factor IX and limitations imposed by the host immune response", Nature Medicine 12(3), 2006), is withdrawn in light of Applicant’s amendments specifying that the subject to which the rAAV is administered is a “primate”, which Marangoni does not reasonably teach, and therefore Examiner finds the argument persuasive.  Therefore, the rejection has been withdrawn.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 64, 69-74, and 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lukason et al. ("Inhibition of Choroidal Neovascularization in a Nonhuman Primate Model by Intravitreal Administration of an AAV2 Vector Expressing a Novel Anti-VEGF Molecule", Molecular Therapy 19(2), 2011), in view of Probst et al. ("Intraocular and plasma levels of cellular fibronectin in patients with uveitis and diabetes mellitus", 2004, British Journal of Ophthalmology 88, p. 667-672) and Kotterman et al. ("Antibody neutralization poses a barrier to intravitreal adenoassociated viral vector gene delivery to non-human primates", Gene Therapy 22, 2014).

Furthermore, Lukason teaches that the concentration of anti-AAV2 IgG antibody, which was present in the predose sera of monkeys infected with the rAAV, increased modestly after administration of the recombinant AAV2 vector (p 261, col 1, Antibody response to AAV2 vector; Fig 3a).  However, Lukason teaches, “All six of the animals treated with 2 × 1010 vg that were lasered 22 weeks following vector administration had reduced CNV compared to the control eyes”, indicating successful therapeutic transduction of retinal cells despite increased Nab titers (p. 263, col 1-2; Table 1).  There was even moderate treatment at a lower dosage (Table 1).
Lukason, however, does not teach that the subjects have a concentration of antibodies of between about 0.46 mg/ml to about 1.85 mg/ml in the vitreous of the eye.
Lukason, however, does teach that pathological neovascularization (i.e., CNV) is associated with diseases such as age-related macular degeneration and diabetic retinopathy (p. 260, col 1, para 1), and that such ocular neovascularization can be simulated in disease models by lasering the eyes of primates such as monkeys (p. 264, col 1, Induction of choroidal neovascularization).  That is, while Lukason does not teach ipsis verbis that the induced CNV in the primates was caused by age-related macular degeneration or diabetic retinopathy, Lukason did create a disease model simulating the effects of age-related macular degeneration and diabetic retinopathy, and therefore Lukason reasonably teaches a method for treating such diseases. 

The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, setting forth test for implicit teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Neither Lukason nor Probst, however, teach that a dose of at least 1x1011 vg is administered.
Kotterman teaches transducing retinal cells with rAAV via intravitreal injection (abstract).  Kotterman also teaches that neutralizing antibodies can limit such transduction (abstract).  However, Kotterman teaches that dosages of 1x1013 vg recombinant AAV2, which exceeds the dosage amount of claim 64, are able to transduce retinal cells despite neutralization by pre-injected AAV2 neutralization titer, as evidenced by expression of the gene product (Table 1).
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the dosage level taught by Lukason with the dosage level taught by Kotterman.  Kotterman teaches a dosage of recombinant AAV that are able to transduce cells (including retinal cells, in the case of Kotterman), and one of ordinary skill in the art would have been motivated to substitute the dosage level taught by Lukason with the dosage level taught by Kotterman because Kotterman teaches that its dosage of recombinant AAV is capable of transducing cells in the presence of an antibody titer.
	 One skilled in the art would have a reasonable expectation of substituting dosage level taught by Lukason with the dosage level taught by Kotterman because Kotterman teaches that its described dosage level of rAAV can transduce cells in the presence of antibodies targeting said rAAV.

Regarding claims 69-70, Kotterman teaches that dosages of 1x1013 vg recombinant AAV2, which exceeds that of claim 69 and matches that of claim 70, are able to transduce retinal cells despite 
Regarding claim 71, Lukason teaches that the ocular cells being transduced are retinal cells (p. 261, col 1, Location of the transduced cells).
Regarding claims 72-73, Lukason teaches that its method can be used to treat diseases caused by neovascularization (CNV), such as macular degeneration (abstract; p. 264, col 1, para 1).
Regarding claim 74, Lukason teaches a method of treating diseases caused by choroidal neovascularization (CNV), such as macular degeneration (abstract), by administering to a subject an effective amount of recombinant AAV2 vector containing a polynucleotide region encoding a chimeric anti-VEGF molecule (abstract; p. 260, col 1, para 3).  Lukason teaches that the anti-VEGF molecule, once expressed, was able to inhibit CNV in a dose-dependent manner (abstract; Table 1).  Because the type of macular degeneration caused by CNV is wet macular degeneration, Lukason necessarily teaches a method of treating wet macular degeneration.  Also, Lukason further teaches that leakage was caused by the lesions, further evidencing that the experimental model used was made to resemble wet macular degeneration (p. 264, col 1, CNV Evalation).
Regarding claim 76, Lukason teaches that the gene product is a vascular endothelial growth factor (VEGF)-binding protein, specifically an anti-VEGF inhibitor (abstract; p. 260, col 1, para 3).

Response to Arguments (103)
Applicant argues that Lukason is flawed because it does not teach that the treatment of a primate wherein the primate has an antibody concentration of about 0.46-1.85 mg/ml in the vitreous of the eye (Remarks, p. 10, last para).  Applicant also argues against Lukason on the basis on Lukason not teaching treating a subject with an amount of rAAV of at least 1x1011 vg (Remarks, p. 11, para 3).
Applicant’s argument has been fully considered, but it is not persuasive.

Furthermore, while Lukason does not teach the relevant among of rAAV to be administered (i.e., at least 1x1011 vg), Lukason does teach a concentration quite close (i.e., 2x1010 vg), and Kotterman does teach treating an ocular disease in a primate subject with 1x1013 vg, and therefore the relevant limitation is satisfied.  The new 103 rejection, which is based on Applicant’s amendment, does reasonably teach the newly claimed limitation with the addition of Kotterman.

Applicant argues that Kotterman is flawed because it does not teach that the treatment of a primate wherein the primate has an antibody concentration of about 0.46-1.85 mg/ml in the vitreous of the eye (Remarks, p. 12, para 4).  Applicant also argues that Kotterman is flawed because even though Kotterman teaches administering rAAV using the relevant concentration (i.e., 1x1013 vg), Kotterman states that the expression of the transgene is typically absent (Remarks, p. 12, para 4).
Applicant’s argument has been fully considered, but it is not persuasive.
While Kotterman does not teach an antibody concentration of about 0.46-1.85 mg/ml in the vitreous of the eye, Lukason as evidenced by Probst does.  
13 rAAV is capable of evading of neutralizing antibodies and thereby resulting in transgene expression, as evidenced by the expression of the transgene at the relevant dosage.  And while Kotterman does not teach a therapeutic effect (e.g., by expression of a therapeutic transgene), Lukason does teach using an rAAV to produce a therapeutic effect in ocular disorders, and because Kotterman teaches expression of the transgene at the relevant dosage, one of ordinary skill in the art would have easily deduced based on Kotterman that such a dosage is at least capable of resulting in the expression of a therapeutic transgene to treat an ocular disorder, and therefore Kotterman renders the limitation of therapeutic expression at the relevant dosage obvious.

35 USC § 103
Claim(s) 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lukason et al. ("Inhibition of Choroidal Neovascularization in a Nonhuman Primate Model by Intravitreal Administration of an AAV2 Vector Expressing a Novel Anti-VEGF Molecule", Molecular Therapy 19(2), 2011), Probst et al. ("Intraocular and plasma levels of cellular fibronectin in patients with uveitis and diabetes mellitus", 2004, British Journal of Ophthalmology 88, p. 667-672) and Kotterman et al. ("Antibody neutralization poses a barrier to intravitreal adenoassociated viral vector gene delivery to non-human primates", Gene Therapy 22, 2014), as applied to claims 64, 69-74, and 76 above, in further view of Schaffer et al. (WIPO Pat. App. 2012/145601 A2).
The teachings of Lukason, Probst, and Kotterman have been set forth supra.
Location of transduced cells).
Lukason does not teach, however, that the retinal cells are transduced by an AAV2.7m8 vector.
Schaffer teaches a method of delivering a gene product to retinal cells with rAAV comprised of a modified AAV capsid for the purpose of treating ocular disease (abstract).  Schaffer teaches that this modified rAAV can transfect retinal cells better than AAV containing wild-type capsids (abstract; Fig 2; para [0008]).  Schaffer also teaches that one such rAAV with a modified capsid capable of transducing retinal cells better than wild-type AAV is AAV2.7m8 (Fig. 2; para [0008], [00215]).  
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the recombinant AAV2 taught by Lukason with the AAV2.7m8 taught by Schaffer.  Schaffer teaches a gene can be more effectively transduced into retinal cells when deliver by AAV2.7m8, and one of ordinary skill in the art would have been motivated to substitute the recombinant AAV2 taught by Lukason with the AAV2.7m8 taught by Schaffer because Schaffer teaches that AAV2.7m8 can more effectively transduce retinal cells, and therefore such a substitution would lead to better overall transduction of the therapeutic gene product.
	 One skilled in the art would have a reasonable expectation of substituting the recombinant AAV2 taught by Lukason with the AAV2.7m8 taught by Schaffer because Schaffer teaches that the AAV2 variant AAV2.7m8 is capable of transducing retinal cells.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J RABORG whose telephone number is (571)270-1281.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/T.J.R./Examiner, Art Unit 1633                                

/KEVIN K HILL/Primary Examiner, Art Unit 1633